DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 18-23 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. U.S. Patent App. Pub. No. 2019/0230708 (cited by Applicant).
Regarding claims 1 and 26, Bai discloses a method for wireless communication at a first wireless device that includes an apparatus 310 having a processor 375 and memory 376 coupled with the processor (see Fig. 3), and including instructions to cause the apparatus to: identify a set of data resource elements for transmitting data in one or more symbol periods, as a number of RBs in a DL system bandwidth over a number of symbol periods are identified (see ¶ [0048], Fig. 2); generate, for the one or more symbol periods based at least in part on the set of data resource elements, a sequence of a set of pilot resource elements associated with the set of data resource elements, the sequence of the set of pilot resource elements comprising a phase tracking reference signal (¶¶ [0047], [0052], [0061]); and transmit, to a second wireless device in the one or more symbol periods, the set of data resource elements and the set of pilot resource elements associated with the set of data resource elements (see Fig. 9 – reference 918, ¶ [0072]).
Regarding claims 2 and 27, Bai further discloses transmitting, to the second wireless device, an indication of a first subset of the set of pilot resource elements, wherein the first subset of the set of pilot resource elements excludes at least one pilot resource element of the set of pilot resource elements, as Bai discloses at least one resource is punctured based on a CORESET configuration and a PT-RS configuration (¶ [0071]), where the CORESET and the PT-RS configurations from which such indication is derived are provided by the transmitter to the receiver (¶¶ [0066]-[0067]); and wherein transmitting the set of pilot resource elements is based at least in part on transmitting the indication of the first subset of the set of pilot resource elements, as the transmission of pilot resource elements is based on the configurations, which are transmitted prior to transmission of the set of pilot resource elements (see ¶ [0076]).
Regarding claims 3 and 28, the CORESET and PT-RS configurations identify the first subset of the set of pilot resource elements (¶¶ [0066]-[0067], [0076]).
Regarding claims 4 and 29, the PT-RS configuration sent to the receiver is used to identify the first subset of the set of pilot resource elements (¶¶ [0067], [0076]).
Regarding claim 5, Bai further discloses identifying a first subset of the set of pilot resource elements that excludes a second subset of the set of pilot resource elements, wherein transmitting the set of pilot resource elements is based at least in part on identifying the first subset of the set of pilot resource elements, as Bai discloses that one of the resources (i.e. a second subset) is punctured based on CORESET and PT-RS configurations (¶ [0071]), thereby identifying a first subset of the set of pilot resource elements, where the CORESET and PT-RS configurations from which such indication is derived are provided by the transmitter to the receiver (¶¶ [0066]-[0067]); and wherein transmitting the set of pilot resource elements is based at least in part on identifying the first subset of the set of pilot resource elements, as the transmission of pilot resource elements is based on the configurations, which are transmitted prior to transmission of the set of pilot resource elements (see ¶ [0076]).
Regarding claim 18, Bai further discloses modulating signals using QPSK (¶ [0052]), wherein transmission 318 occurs after modulation by TX processor 316 (see Fig. 3).
Regarding claim 19, Bai further discloses that the phase tracking reference signal indicates a phase noise (i.e. error) and a frequency offset (error) (see ¶¶ [0006], [0061]).
Regarding claims 20 and 30, Bai discloses a method for wireless communication at a second wireless device that includes an apparatus 350 having a processor 359 and a memory 360 coupled with the processor (see Fig. 3), and including instructions to cause the apparatus to: receive, from a first wireless device in one or more symbol periods, a set of data resource elements and a set of pilot resource elements comprising a phase tracking reference signal associated with the set of data resource elements (see Fig. 9 – reference 918, ¶ [0072]); decode a second subset of the set of pilot resource elements based at least in part on a first subset of the set of pilot resource elements to determine the phase tracking reference signal that is associated with the set of data resource elements, as a number of pilot resource elements are punctured (i.e. first subset) leaving pilot resource elements that are transmitted (i.e. second subset) to be decoded (see ¶¶ [0052]-[0053], [0061]-[0062], [0071], [0076]; Figs. 3, 8-9); and perform a phase noise error correction procedure for the received set of data resource elements based at least in part on the determined phase tracking reference signal (see ¶¶ [0061], [0087]).
Regarding claim 21, Bai further discloses modulating signals using QPSK (¶ [0052]).
Regarding claim 22, Bai further discloses receiving, from the first wireless device, an indication of a configuration of the set of pilot resource elements (¶¶ [0066]-[0067]); wherein receiving the set of pilot resource elements is based at least in part on the indicated configuration of the set of pilot resource elements (see ¶ [0083]).
Regarding claim 23, Bai further discloses identifying the first subset of the set of pilot resource elements that excludes the second subset of the set of pilot resource elements, wherein decoding the second subset of the set of pilot resource elements is based at least in part on identifying the first subset of the set of pilot resource elements, as Bai discloses that one of the resources (i.e. a second subset) is punctured based on a CORESET configuration and a PT-RS configuration (¶ [0071]), thereby identifying a first subset of the set of pilot resource elements, where the CORESET configuration and the PT-RS configuration from which such indication is derived are provided by the transmitter to the receiver for decoding (¶¶ [0086]-[0087]).
Regarding claim 25, Bai further discloses that the phase tracking reference signal indicates a phase noise (i.e. error) and a frequency offset (error) (see ¶¶ [0006], [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. in view of Zhu et al. U.S. Patent App. Pub. No. 2016/0352553.
Regarding claim 6, Bai discloses a method for wireless communication, as described above, but does not expressly disclose selecting a reference signal sequence from a set of candidate sequences, wherein transmitting the set of pilot resource elements is based at least in part on selecting the sequence from the set of candidate sequences.
Zhu discloses selection of reference signal sequences from a set of possible candidate sequences, where reference signal resource elements are transmitted based on the selected candidate sequence (see ¶¶ [0078]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a sequence from a set of possible sequences, as suggested by Zhu, in the method of Bai, to ensure that an optimal bit sequence relative to PAPR is selected (see Zhu, ¶ [0078]).
Regarding claim 7, in the proposed combination, Zhu further discloses that a sequence is selected from the set of candidate sequences such that a metric satisfies a threshold (¶ [0078]).
Regarding claim 8, Zhu further discloses that the metric comprises a peak to average power ratio (PAPR) and satisfying the threshold comprises the peak to average power ratio being below the threshold (see ¶ [0078]).
Claims 6, 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. in view of Sengupta et al. WIPO Pub. No. WO 2020/076656 (cited by Applicant).
Regarding claim 6, Bai discloses a method for wireless communication, as described above, but does not expressly disclose selecting a reference signal sequence from a set of candidate sequences, wherein transmitting the set of pilot resource elements is based at least in part on selecting the sequence from the set of candidate sequences.
Sengupta discloses selection of reference signal sequences from a set of possible candidate sequences, where pilot resource elements are transmitted based on the selected candidate sequence (see ¶¶ [0080]-[0083]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a sequence from a set of possible sequences, as suggested by Sengupta, in the method of Bai, as it allows for a sequence to be employed that may provide reduced PAPR (see ¶ [0083]).
Regarding claim 9, in the proposed combination, Sengupta further discloses that each sequence of the set of candidate sequences has an associated value of a metric, and the sequence is selected from the set of candidate sequences based at least in part on the associated value of the metric of the sequence having a lowest value or a highest value relative to the value of the metric for each other sequence of the set of candidate sequences, as a metric is chosen to be the minimization of the PAPR (see ¶ [0083]).
Regarding claim 24, Bai discloses a method for wireless communication, as described above, but does not expressly disclose that a sequence is associated with a set of candidate sequences, each sequence of the set of candidate sequences has an associated value of a metric, and receiving the set of pilot resource elements is based at least in part on the sequence that has a lowest or highest associated value of the metric relative to the value of the metric for each other sequence of the set of candidate sequences.
Sengupta discloses selection of reference signal sequences from a set of possible candidate sequences, where pilot resource elements are transmitted based on the selected candidate sequence (see ¶¶ [0080]-[0083]), where each sequence of the set of candidate sequences has an associated value of a metric, and the sequence is selected from the set of candidate sequences based at least in part on the associated value of the metric of the sequence having a lowest value or a highest value relative to the value of the metric for each other sequence of the set of candidate sequences, as a metric is chosen to be the minimization of the PAPR (see ¶¶ [0080]-[0083]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a sequence from a set of possible sequences, as suggested by Sengupta, in the method of Bai, as it allows for a sequence to be employed that may provide reduced PAPR, thereby improving reception (see ¶ [0083]).
Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/2/2022